              Case 6:20-cv-01054 Document 1 Filed 02/26/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                     Civil No. 20-1054

 LINDSAY M. DAVIS AND DEREK R.
 BOWERS,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Brian D. Sheern, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Defendant Lindsay M. Davis may be served the Summons and a copy of the

                          Complaint at 919 North Westlink Avenue, Wichita, KS 67212, within the

                          jurisdiction of this Court.

                b.        Defendant Derek R. Bowers may be served the Summons and a copy of the

                          Complaint at 8901 W. 61st Street North, Maize, KS 67101, within the

                          jurisdiction of this Court.

        3.      Defendant Lindsay M. Davis executed and delivered to Plaintiff United States,

acting through the Rural Housing Service, United States Department of Agriculture, a promissory

note on February 15, 2012, in the principal amount of $115,000.00, together with interest at the
             Case 6:20-cv-01054 Document 1 Filed 02/26/20 Page 2 of 7




rate of 3.2500 percent (3.2500%) per annum on the unpaid balance. As consideration for this note,

Plaintiff United States made a Rural Housing loan to Defendant Lindsay M. Davis, pursuant to the

provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct

copy of the Promissory Note is attached as Exhibit A.

       4.      On February 15, 2012, to secure repayment of the indebtedness, Defendant Lindsay

M. Davis executed and delivered a purchase-money security interest in the form of a real estate

mortgage upon real property commonly known as 1162 North Longview Drive, Valley Center,

Kansas 67147 and located in Sedgwick County, Kansas, within the jurisdiction of this Court,

described as follows:

               Lot 1, Block 3, in Valley Meadows 4th Addition, Valley Center,
               Sedgwick County, Kansas.

This real estate mortgage was filed on February 16, 2012, in the office of the Register of Deeds of

Sedgwick County, Kansas, on Flm-Pg: 29271940. A true and correct copy of the Mortgage is

attached as Exhibit B.

       5.      On February 15, 2012, Defendant Lindsay M. Davis executed a Subsidy

Repayment Agreement. The recapture of any and all amounts granted under this Agreement are

secured by the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as

amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. § 3550.162. As of

January 6, 2020, there was due the total amount of $5,778.16. This amount is to be recovered in

rem only, and only after recovery of the principal (including advances and other recoverable costs)

and accrued interest due on the Promissory Note through the date of sale of the real property. The

Subsidy Repayment Agreement is set forth as follows:




                                                2
              Case 6:20-cv-01054 Document 1 Filed 02/26/20 Page 3 of 7




  DATE EXECUTED                              AMOUNT                        EXHIBIT NO.

  February 15, 2012                          $5,778.16                     C


A true and correct copy of the Subsidy Repayment Agreement is attached as Exhibit C.

       6.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B and C.

       7.      Defendant Lindsay M. Davis failed to pay installments of principal and interest

when due in violation of the liability and security documents set out above. Plaintiff United States

elected to exercise its option to declare the entire unpaid principal balance plus interest to be

immediately due and payable and made demand for these amounts.

       8.      The amount due on the promissory note is principal in the amount of $120,506.18

(including unpaid principal of $110,742.17, escrow replenish of $8,200.63, agency title report fees

of $300.00, appraisal of $485.00, and late fees of $778.38) as of January 6, 2020; plus interest in

the amount of $9,458.40 (including interest on principal of $9,219.71 and interest on advances of

$238.69) accrued to January 6, 2020; plus interest accruing thereafter at the daily rate of $10.6607

(including daily interest on principal of $9.8606 and daily interest on advances of $0.8001) to the

date of judgment; plus administrative costs of $5.00 (including lis pendens filing fee of $5.00)

pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed

pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961;

plus court costs and the costs of this action presently and in the future incurred. Plaintiff United

States is also owed the amount of $5,778.16 for interest credit or subsidy subject to recapture; plus

interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all

Defendants' interests in the subject real estate.

       9.      No other action has been brought to recover these sums.

                                                    3
              Case 6:20-cv-01054 Document 1 Filed 02/26/20 Page 4 of 7




        10.      Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        11.      The following Defendant may claim an interest in the real property:

                 a.     Defendant Derek R. Bowers may claim a marital interest in the real property

        12.      The indebtedness due Plaintiff United States is a first and prior lien on the property

described above.

        13.      The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

        14.      Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

        Plaintiff United States demands in rem judgment of foreclosure               in the amount of

$120,506.18 (including unpaid principal of $110,742.17, escrow replenish of $8,200.63, agency

title report fees of $300.00, appraisal of $485.00, and late fees of $778.38) as of January 6, 2020;

plus interest in the amount of $9,458.40 (including interest on principal of $9,219.71 and interest

on advances of $238.69) accrued to January 6, 2020; plus interest accruing thereafter at the daily

rate of $10.6607 (including daily interest on principal of $9.8606 and daily interest on advances

of $0.8001) to the date of judgment; plus administrative costs of $5.00 (including lis pendens filing

fee of $5.00) pursuant to the promissory note and mortgage; plus filing fees in the amount of

$400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in

28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future incurred.

Plaintiff further demands in rem judgment in the amount of $5,778.16 for interest credit or subsidy

subject to recapture; plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.




                                                     4
                Case 6:20-cv-01054 Document 1 Filed 02/26/20 Page 5 of 7




       Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that

the sale be subject to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

                 (1)   Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

                 (2)   The costs of this action and the foreclosure sale;

                 (3)   The interest accruing on Plaintiff United States= in rem judgment of
                       foreclosure;

                 (4)   Plaintiff United States= in rem judgment of foreclosure;

                 (5)   The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;

                                                 5
             Case 6:20-cv-01054 Document 1 Filed 02/26/20 Page 6 of 7




               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas


                                                      s/ Brian D. Sheern
                                                      BRIAN D. SHEERN
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 21479
                                                      1200 Epic Center
                                                      301 N. Main
                                                      Wichita, Kansas 67202
                                                      PH: (316) 269-6481
                                                      FX: (316) 269-6484
                                                      Email: brian.sheern@usdoj.gov
                                                      Attorneys for the Plaintiff




                                                 6
             Case 6:20-cv-01054 Document 1 Filed 02/26/20 Page 7 of 7




                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.

                                                     s/ Brian D. Sheern
                                                     BRIAN D. SHEERN
                                                     Assistant United States Attorney




                                                7
               Case 6:20-cv-01054 Document 1-1 Filed 02/26/20 Page 1 of 3




                                                                                                                                   r.0




  00 rm RO 1940-15                                                                                                                       Form Approved
  (Roy. 7.05)                                                                                                                            OMB No, 0575,0172
                                                       UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                RURAL ROUSING SERVICE


                                                                     PROMISSORY NOTE
   Type of Loan SECTION 502                                                                                                              SATISFIED
                                                                                                                      This           day of                ,20
    Loan No.               40346791                                                                                   United Status of America
                                                                                                                      By•
  Date:             oz/ls                 20 12                                                                       Title;
                                                                                                                      USDA, Rural Housing SurvIcas
   1162 N Longview Dr
                                                                         (Property Addms0
   Valley Center                                                         Sedgwick                            ,   KS
                         ply or Town)                                                 (County)                           (Slate)
  BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
  States of America, acting through the Rural Housing Service (and Its successors) ("Government") $ its,nna no
  (this amount Is called "principal"), plus Interest
  INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
  interest at a yearly rate of    3 .2500     VQ, The interest rate required by this section Is the rate twill pay both before
  and after any default described below,
  PAYMENTS. I agree to pay principal and interest using one of two alternatives Indicated below:

     I. Principal and Interest payments shall be temporarily deferred, The Interest accrued to
  shall be added to the principal. The new principal and later accrued Interest shall be payable in , 39E regular amortized
  Installments on the data Indicated In the box below. I authorize the Government to enter the amount of such new principal
  here: $                      , and the amount of such regular installments In the box below when such amounts have been
  determined. I agree to pay principal and interest In installments as Indicated In the box below,
       Payments shall riot be deferred, I agree to pay principal and interest in                                      lgg          Installments as indicated in
  the box below.
  I will pay principal and interest by making a payment every month.
  I will make my monthly payment on the isch day of each month beginning on                   March 15            2012 and
  etintinuIng for 395 months, twill make these payments every month until I have paid all of the principal and Interest
  and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
  before principal, if on Yobruary 15 , 2—4./- „I still owe amounts under this note, I will pay those amounts in full on
  that date, which Is called the "maturity date."
  My monthly payment will be $ 4/1 Pi                . twill make my monthly paymentat rhot prmt, of f5c.a_eddtann
  anl'ø'rl ‘711 my 1-ri 11[ng Rern,'.nt                                ore cifferent place If required by the Government.


  PRINCIPAL ADVANCES. lithe entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
  below, I authorize the Government to enter the amount and date of the advance as shown In the Record of Advances
  below, I authorize the Government to enter the amount and date of such advance on the Record of Advances.

  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949, It is tar the type
  of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulatforis
  of the Government and to its future regulations not inconsistent with the express provisions of this note,

According to the Papenrode seduction Act or t 99, no person a co required to respond Inn collection of information unless It dhplaye a alifd OM control
number. The Valid OMB control number for tide Information collection Is 057S.0172. The lime required to eampkto this Information collation is estimated to
average iS minutes per netpanse, including the time ror reviewing Instruction', searching existing data I (MAXI, gathering and maintaining the data ocodrti, and
comphlinp And revicwIrip the collection or inrormnthrt.




                                                                                                                                   RECEIVED            FEB 1G 1011
            Case 6:20-cv-01054 Document 1-1 Filed 02/26/20 Page 2 of 3




                                                                                                   Account ii 4034578).

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the and of 3-5 days
after the date it Is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and Interest, I will pay this charge promptly, but only once for each late payment,

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principal only is known as a "prepayment," When I make a prepayment, I will tell the Government In
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes in the due date or In the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures In effect on the date of receipt of the payment,
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. lithe Government assigns the note I will make my payments to the assignee of the note and In such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION, I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan,

USE CERTIFICATION, I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan Is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
Is sold or title Is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan Immediately due and payable. If this happens, I will have to immediately pay off
the entire loan,

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT, I agree to periodically provide the Government with
information the Government requests about my financial situation, If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 602 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT, I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and"RequIrement to Refinance with Private Credit" do not apply if this toan.is classified as a
nonprograrn loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT, If I do not pay the full amount of each monthly payment on the date it Is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the Interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and Interest. Even If, at a time when I am In
default, the Government does not require me to pay immediately as described In the preceding sentence, the Government
will still have the right to do so If I am in default at a later date, If the Government has required me to immediately pay In
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                                                                     RECEIVED FEB 16 2012
             Case 6:20-cv-01054 Document 1-1 Filed 02/26/20 Page 3 of 3




                                                                                                       Account II 40346751

NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
given by delivering it or by mailing it by first class mall to me at the property address listed above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailing it by first class mail to the Government at USDA Rural Housing Service , c/o Customer Service Branch
 Post Office Box 56RAS. St             'Notrin. MO 61166                , or at a &Went address If I am given a notice or that
diffen3nt address,

OBUGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the MI amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person Individually or against all of us together. This means that any
one of us may be required to pay all of the amounts owed under this note. The term "Borrower shall refer to each
person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due, "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial information In connection with my loan
application may result In the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.

        A016)-       ) )1‘. CY}ttfl       Sent                                                                    Sent
                   orrower Lindsay 14 Davis                                        Borrower

                                                Seal                                                               Sc41
                 Borrower                                                          Borrower




                                             RECORD OF ADVANCES
        AMOUNT             DATE                  AMOUN1LJ                DATE              Amougr                     DATE
(I1S 11S i 0 0 0.00      Q01.2               ISIS                                     (151S
(21S                                         (91S                                     (161$
(3)S                                        (10 IS                                    (MS
(41$                                        (MS                                       (MS
(51$                                        02) S                                     (191S
(61S                                        (1311                                     (20)$
 (7)S                                       (14)S                                     (21) 5
L        .               ,
                                                                                     TOTAL       S us, 10 0,00




                                                                                                     RECEIVED FEB 16 2111Z
                Case 6:20-cv-01054 Document 1-2 Filed 02/26/20 Page 1 of 6



                                                                                                                                 Floglof Pl' 'a'airrhi            Hash
                                                                                                                                 :3.*/FLM-PG: 29271910
                                                                                                                     Receipt 41 1807783                                1:14cording Fon f 2E
                                                                                                                     Pam Reeprdirit                        Autherlzod Bg
                                                                                                                     Cubist, Indlalat 11. .11

                                                                                                                                                                      U0:05 PH
                                                                                                       1111111111111111Rillrifidllilifli11/12111t liii 11111liii! 01                  III




                                                                          tSpc* 44,tm, tAntrItKKV4hi tbui
          Form RD 3530.14 KS                                                                                                          Form Approved
          (MO)                                                                                                                        OM13 No. 0575-0172
                                                              United States Department of Agriculture
                                                                      Rural Housing Service

                                                             MORTGAGE FOR KANSAS
          THIS MOKTGAGE ("Security Instrument") is made on                                                          February 15 , 2012             • pie'
          The mortgagor Is Lindsay M Davis, a single person
                                                                                                                           ("Borrower").
          This Security instrument is given to the United •States of America acting through the Rural Housing Service or successor agency,
          United States Department or   Agriculture ("Lender"),  whose address is Rural Housing Service, do Centralized Servicing Center,
          United States Department of Agriculture, P.O. Box 66889, St, [Avis, Missouri 63166,

          Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively celled
          "Note") which have been executed or assumed by Borrower and which provide for monthly paym'ents, with the full debt, if not
          paid earlier, due and payable on the maturity date:

          Date ofInstrument                                Principal Amount                                 Maturity Date
          February 15,2012                                 SI 15,000,00                                     February 15,2045

          This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with Interest, and all renewals,
          extensions and modifications of the Notes, (b) the payment of nil other sums, with interest, advanced under paragraph 710 protect
          the property covered by this Security Instrument; (o) the performance of Borrower's covenants and agreements under this
          Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
          Borrower by the Lender pursuant 10 42 U,S,C, §§ 1472(g) or 1490a, For this purpose, Borrower does hereby mortgage, grant,
          and convey to Lender the following described property located In the County of SaIrtvick
                                                                      , State of Kansas
          Lot 1, 131ock.3, in Valley Meadows 4th Addition, Valley Center, Sedrick County, Kansas




          Accatiling to the Poii.eneork Reduction Act uf 199S, nu mom are required tu n11,01010 a collection of14On:union unlexe II displays a valid Ohla cqutrol mauler
           She ?did Oiktll corneal numherfor this Infurntutlun concede» ti 0511.011. 71te than required to complete silk Information olfaction teeltiouged tsverqe IS
          hamar plive,ritott.re, including the dine/or reviewing Intintallour, _watching nxittIng dole     5O/1,4r/II tuul uttentalning the dote nettled, and aompktinli anti
          rerlextn8- the collection of Ittformailon.                         . _

          Please return recorded mortgage to:                                                                                                                Page 1 of 6
          USDA Rural Development
          1405 S. Spencer Road
          Newton, KS 67114
                                                              ei                                   /
f\-04--      K57 OG                            YO:71                                           /                                            RECEIV ED 'elk? 2                   `t.
(67
       Case 6:20-cv-01054 Document 1-2 Filed 02/26/20 Page 2 of 6




which has the address of 1162W Longview Drive                                         Valley Center
                                             Piredij                                       rily)

Kansas 67147               [WI               ("Property Address");

    TOGETHER WITH all the Improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing Is referred to in this Security Instrument as the
"Property."

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property,

     UNIFORM COVENANTS, Borrower and Lender covenant and agree as follows;

      I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest an the debt evidenced by the Note and any prepayment and late charges due under
the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items.'
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C, § 2601 ei seq. ("RESPA"), unless another law or
 federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
 Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
 by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items, Lender may
 not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
 charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
 reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
 agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
 on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
 and debits to the Funds and the purpose for which each debit to the Funds was made, The Funds are pledged as
 additional security for all sums secured by this Security Instrument,
       If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
 Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
 held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
 writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
 shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
       Upon payment in full of all, sums secured by this Security Instrument, Lender shall promptly refund to
 Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
 22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
 acquisition or sale as a credit against the sums secured by this Security Instrument.
      3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
  received by Lender under paragraphs 1 and 2 shall be applied in the following order of priority; (1) to advances for
  the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                             Page 2 of 6




                                                                                                   RECEIVED clAY
           Case 6:20-cv-01054 Document 1-2 Filed 02/26/20 Page 3 of 6




8
0

    (3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
    charges and other fees and charges.
o          4, Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and Impositions attributable to the
    Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
    Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
    shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
    of amounts to be paid under this paragraph. if Borrower makes these payments directly, Borrower shall promptly
    furnish to Lender receipts evidencing the payments.
           Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
    agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
    In a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
    in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
    from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument, If
    Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
    Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
    more of the actions set forth above within ten (10) days of the giving of notice,
           Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
    of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
    partial release or subordination of this instrument or any other transaction affecting the property.
           5. Hazard or Property Insurance, Borrower shall keep the improvements now existing or hereafter erected
    on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
    hazards, including floods or flooding, for which Lender requires insurance, This insurance shall be maintained in
     the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
    Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
    coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
     pursuant to paragraph '7.
           All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
     mortgagee clause. Lender shall have the right to hold the.policies and renewals. If Lender requires, Borrower shall
     promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
     prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
     Borrower.
            Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
     repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
     lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
     insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
     arty excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
     notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
     proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
      Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
            Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
     extend or postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of
      the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
      and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
      sums secured by this Security Instrument immediately prior to the acquisition.
            6.    Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
      Leaseholds, Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
      commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
      by Lender, Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
      be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
      judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
      Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
      be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
      in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
      interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
      inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
      connection with the loan evidenced by the Note, If this Security Instrument is on a leasehold, Borrower shall
      comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
      title shall not merge unless Lender agrees to the merger in writing.
            1 Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
      contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
      the Property (such as a proceeding In bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
      regulations), then Lender may do and pay for whatever Is necessary to protect the value of the Property and Lender's
      rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
      Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                                 Page 3 of 6




                                                                                                     RECEIVED              21 702
             Case 6:20-cv-01054 Document 1-2 Filed 02/26/20 Page 4 of 6




8
      repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
(c)        Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
0     this Security Instrument, Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
      interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
      to Borrower requesting payment.
           8. Refinancing, If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
      responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
      Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
      any indebtedness secured hereby in full.
            9. Inspection, Lender or its agent may make reasonable entries upon and inspections of the Property, Lender
      shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
           10. Condemnation, The proceeds of any award or claim for damages, direct or consequential, in connection
      with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
      hereby assigned and shall be paid to Lender, In the event of a total taking of the Property, the proceeds shall be
      applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower,
       In the event .of a partial taking of the Property in which the fair market value of the Property immediately before the
      taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
      taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
      be reduced by the amount of the proceeds multiplied by the following fraction; (a) the total amount of the sums
      secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
      taking. Any balance shall be paid to Borrower, In the event of a partial taking of the Property in which the fair
      market value of the Property immediately before the taking is less than the amount of the sums secured hereby
      immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
      otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
      sums are then due.
            If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
      to make an award or settle a claim for damages, Borrower falls to respond to Lender within thirty (30) days after the
      date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
       repair of the Property or to the sums secured by this Security Instrument, whether or not then due, Unless Lender
      and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
      due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments,
            11. Borrower Not Released; Forbearance By Lender Not a Waiver, Extension of the time for payment or
       modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
      any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
      successors in interest, Lender shall not be required to commence proceedings against any successor in interest or
       refuse to Wend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
       by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
       Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
            11 Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
       of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
       provisions of paragraph 16, Borrower's covenants and agreements shall be joint and several. Any Borrower who
       co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
       mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
       is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
       other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
       Security Instrument or the Note without that Borrower's consent.
            13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering It or
       by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
       to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
       be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
       Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
       Lender when given as provided in this paragraph,
            14. Governing Law; Severahllity, This Security Instrument shall be governed by federal law. In the event
       that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
       not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
       provision. To this end the provisions of this Security Instrument and the Note are declared to be severable, This
       instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
       the express provisions hereof. All powers and agendies granted in this instrument are coupled with an interest and
       are irrevocable by death or otherwise; and the rights and remedies provided in this Instrument are cumulative to
       remedies provided by law.
             IS. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
       Security Instrument.
            16, Transfer of the Property or a Beneficial Interest in Borrower, If all or any part of the Property or any
       interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                                    Page 4 o16




                                                                                                           RECE!VED PAY 2 1 '15111
           Case 6:20-cv-01054 Document 1-2 Filed 02/26/20 Page 5 of 6




8
8

    (or if a beneficial Interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
    prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
0   Security Instrument.
         17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
    Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
    for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
    race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
    and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
    to race, color, religion, sex, national origin, disability, age or familial status,
         18. Sale of Note; Change of Loan Servicer, The Note or a partial interest In the Note (together with this
    Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result irr a change
    In the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
    Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. if there is
    a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
    above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
    which payments should be made.
         19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
    to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
    accordance with such federal procedure.
         20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
    of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
    storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
    to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
    anything.affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
          Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
    by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
     environmental law or regulation of which Borrower has actual knowledge, 11Borrower learns, or is notified by any
     governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
     the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
     environmental law and regulations.
          As used. in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
     by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
     products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
     radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
     and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
     protection.
          21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
     instrument held by Lender and executed or assumed by Borrower, and default under any other such security
     instrument shall constitute default hereunder.

         NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
         22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
    secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
    one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
    for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
    under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
    Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
    property, (c) upon application by it and production of this instrument., without other evidence and without notice of
    hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
    cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
    remedies provided herein or by present or future laws.
         23, The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
    expenses Incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
    competent court to be so paid, (e) the debt evidenced by the note and all indebtedness to Lender secured hereby,
    (d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
    indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
    any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
    the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
    above.
         24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
    valuation, appraisal, homestead or exemption of the property; (b) prohibiting maintenance of an action for a
    deficiency Judgment or limiting the amount thereof or the time within which such action must be brought, (c)
    prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
    the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower.' Borrower

                                                                                                                 Page 5 of 6




                                                                                                     RECEAVED IN: 2
             Case 6:20-cv-01054 Document 1-2 Filed 02/26/20 Page 6 of 6




Y.)
0


-1
ro%   expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
      inchoate or consummate, of descent, dower and curtesy.
0          25, Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
      together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
      shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
      of this Security Instrument. [Check applicable box]

           0 Condominium Rider           0    Planned Unit Development Rider               0 Other(s) [specify]


           BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
      6 of this Security Instrument and in an rider executed by Borrower and recorded with this Security instrument


                                                                                1-411-116-4)             00W-14.           [SEAL]
                                                                            Lindsay M Davis              Borrower

                                                                                                                           [SEAL]
                                                                                                         Borrower



      STATE OF KANSAS
                                                     }ss                             ACKNOWLEDGMENT
      COUNTY OF                      C




          On this                    day of          1r)                    ,      call—       , before me,

                                                                  I
                                                                 prlonally appeared            Lori                            C         t
                                                           and

      who acknowledged that                       executed the foregoing instrument as                              voluntary act

      and deed,



                                             CRYSTAL WHITE
      [SEAL)                            Nttaary. Public - State of Kansas
                                  MyAppt Expou
                                                                                           C      L.-)   Notary Public

      My appointment expires




                                                                                                                          Page 6 of 6




                                                                                                                    REC::!          ri
   Case 6:20-cv-01054 Document 1-3 Filed 02/26/20 Page 1 of 2




Fonn RD 3.S-l2                                Untied Matto Department of Agriculture                                   Font Approved
(Rev, 9-06)                                           Rural Rousing Service                                          OMB No, 0575-0172

                                                                                                                 Account if 40346731
                                           SUBSIDY REPAYMENT AGREEMENT

Only one agreement should be =muted by the subjeet borrower for the subject property. Tho 'agreement is completed at the
closing of the fint Agency loan to the borrower regardless otwhather or not they qualify for payment assistance at that time,

  As required under section 521 of tho Housing Act of 1949 (42 U.S,C, 1490a), subsidy received in accordance with a loan
under section 502 of thaHousing Act at1949 is repayable to the Goverrunant upon the disposition or nonoceupancy oldie
security property. Deferred Mortgage payments am included an subsidy under this agreement

2. When I fail to occupy or transfer title to my home, recapture is due, If 1 refinance or otherwise pay In lull without transfer
of title and continua to occupy the property, the amount of recapture will ha caloulated butt payment of recapture can be
deferred, Interest free, until the property is subsequently sold or vacated, If deferred, the Government mortgage can bc
subordinated but will not be released nor tha promissory note satisfied until the Government Is paid in full, In situations
whore deferment of rr,capture lean option, recapture will be discounted 25% it paid in full at time of settlement.
3. Calculating Original Equity.
For Salt-Help loans, the market value is the appraised vnlue as determined at the time of loan npprovat/obligation, which is
subject to completion per plans and speallientions, lithe house is not ultimately furnished under the Self-Help program, an
amended agreement using the market value dentition feral' other transactions as outlined below must be completed.

For all other transactions, the market valuate the lowerat the:
        Sales price, construction/rehabilitation cost, or total of these costs, whichever is applicable
        OR
        Appraised value es determined at the time orlon approval/obligation.

!Elbe applicant owns the building site free and aim antan existing non-Agoney demon the site without a dwelling will not
be refinanced with Ageney funds, the market value will be the lower of the appraised value or the nonstruotion east plus the
value of the site.

Musket value ofproperty locaterd nt:
1162 N Longview Dr
Valley Center, KS                    67147                          5118,000.00

Less Prier Liens                                                                           Hold by
                                                                                           Held by
Less Subordinate Affordable Housing Products                        s 7,000.00             Held bY FHLB
                                                                                           Held by
Less Rural Development Single Family Housing Lout                    S.115, 0,00 .00           .
Equals Original Equity (If negative number use"0")                   S   00

Percent of Original Equity                                    s        0 . 00
(Determined by dividing original equity by the ntarimt value)

4.11'1111 loans are not subject to recapture, or if all loans subject to recapture era not being paid, the amount to be recaptured is
computed according to the following formula, Divide the balance (gleans subject to recapture that art being paid by the balance
Droll open loans. Multiply the result by 10010 determine the percent of the outstanding balance of open loans being paid.




 riceordingtO the Paperwork Reduction Act of 1 993, eopp:ppo are required ) mixed re n cc/kat/an Informalgen units, g dtrphiy: a
 valid OMB control number. The valid OMil control number thir inrormation collection is 0373.011T The time required to cornpieta IN:
 infonnation collection Er estimated to overlaps .1 minutes per termite, Whirling Ike :helm" reviewing Instructlent, searching erica/1g darn
 sources, gathering and maintaining the data necrite4 and completing one revisiting the collection of infommtlon,




                                                                                                                       RECEIVED VEI 1 g 7.017.
     Case 6:20-cv-01054 Document 1-3 Filed 02/26/20 Page 2 of 2




5.                                                        Average interest rate paid
                months
                loan                               1.1       2.1       3,1       4.1      5.1          6.1
                outstanding                 %      2%        3%        4%        5%       6%           7%     >7%
               0      - 59               .50       .50       .50       .50       .44      .32          .72    .11
              60      - 119              ,50       .50       .50       .49       .42      .31          .21    .11
             120      - 179              ,50       .50       ,50                 .40      30           .20    .10
             180      - 239              .50       ,50       .49       .42       36       .26          .18    .09
             240      - 299              .50       .50       .46       .38       33       ,24          ,17    .09
             300      - 359               ,50      .45       .40       .34       ,29      .21          .14    .09
             360      a. up              .47       .40       .36       .31       .26      .19           .13   .09

6, Calculating Recapture
          Current Market value
      LESS
          Original amount of prior liens and subordinate affordable housing products,
           RI'S balance,
           Reasonable closing costs,
           Principal reduction at note rate,
           Original equity (see paragraph 3), and
           Capital improvements (sea 7 CP)1 pan 3550),
      EQUALS
          Appreciation value. (If this is a positive value, centime.)
      TIMES
          Percentage in paragraph 4 (if applicable),
          Percentage in paragraph 5, and
          Return on borrower's original equity (100%- percentage in paragraph 3).
      EQUALS
          Value appreciation subject to recapture. Recapture due equals the lesser of this figure or
          the amount of subsidy received.

Borrower agrees to pay recapture in accordance with this agreement.

     Borrower                                                                            Dam
                                                                                                 02-15-2012

                Lindsay M Davis

     Borrower                                                                            Date     02-15-2012
                  .
                                   JA, Oata




                                                                                                         RECEIVED FEB 16 2612
